Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
Applicant is advised that should claim 1 be found allowable, claim 7 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the densified, crumbled, agglomerate biomass material" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 7, 8, 13, and 14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huck US 2019/0274274.
 Regarding claims 1, 7 and 13, Huck discloses an animal litter product comprising: about 80 to about 90 percent by weight densified, crumbled, agglomerate biomass material (Huck ¶0007, ¶0059); about 2 to about 6 percent by weight surface adhesion agent (mineral oil, Huck ¶0007); and about 6 to about 18 percent by weight performance amendment (clumping agent, Huck ¶0007).
Regarding claims 2, 8 and 14, Husk further discloses the densified, crumbled, agglomerate biomass material has a particle size of about US mesh 40 to about US mesh 4 (Huck ¶0066).

Claim(s) 1, 4, 7, 10, 13 and 16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lipscomb et al US 9,266,088.
 Regarding claims 1, 7 and 13, Lipscomb discloses an animal litter product comprising: about 80 to about 90 percent by weight densified, crumbled, agglomerate biomass material (Lipscomb, table 1, column 31: lines 29-30, lines 58-62); about 2 to about 6 percent by weight surface adhesion agent (Lipscomb, column 32: lines 18-19); and about 6 to about 18 percent by weight performance amendment (Lipscomb, column 32: lines 40-45).
Regarding claims 4, 10, and 16 Lipscomb further discloses the animal litter product has an external surface area and wherein at least 80 percent of the external surface of the litter comprises the performance amendment (Lipscomb, column 14: lines 51-62).

Allowable Subject Matter
Claims 3, 5, 6, 9, 11, 12, 15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Lipscomb teaches away from the use of guar gum (Lipscomb, column 7: lines 34-37).
The non-clay based litter of Huck teaches away from the use of bentonite. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTEN C HAYES whose telephone number is (571)272-7881. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michener Joshua can be reached on 571.272.1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTEN C HAYES/Primary Examiner, Art Unit 3642